DETAILED ACTIOvolt
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755).
Regarding claim 1, Winslow (figure 2-3 and para 0025-0040) discloses at least one magnetic core (120), each having at least one window (see figure 2); one primary side winding (119) passing through the at least one window of each of all the magnetic core (se figure 1); and at least one secondary side winding (122), each passing through the at least one window of one corresponding magnetic core (see figure 2),wherein a see para 0033-0035), and the wire is sequentially covered with a first solid insulating layer (206), a grounded shielding layer (208/210) and a second solid insulating layer (220) from inside to outside along a radial direction of the wire (see para 0033),wherein the grounded shielding layer is connected to a reference ground (see para 0033). Winslow (para 0033-0037) discloses the primary has voltage, the secondary side winding has a voltage and the primary side is connected to ground but lacks a teaching wherein secondary winding is connected to ground and the second voltage is greater than 50 times the first voltage.
Enderson (figures 1-2 and Col 3, lines 10-65) discloses a teaching of connecting a secondary winding to ground.
Prager et al. (Col 4, lines 49-55) discloses a teaching wherein the second voltage(output) is greater than 50 times the first voltage (input).
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein a secondary winding is connected to ground as taught by Prager et al. to the inductive of Winslow so as to suppress/reduce arcing of ground and to create a safe space for the discharge of excess energy which protect the inductive device from a potential fire.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein the second voltage is greater than 50 times the first voltage as taught by Prager et al to the inductive device of Winslow so as to reduce heat lost in the cables thereby improving the working efficiency of the inductive device.
Regarding claim 3, Winslow (figure 2) discloses wherein a magnetic core is circular-shaped magnetic ring.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Weger (US 2004/0119577). 
Regarding claim 2, Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein a number of the magnetic core is at least two.
Weger (figure 2c) discloses wherein a number of the magnetic core is at least two.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein a number of the magnetic core is at least two as taught by Weger to the inductive device of Winslow so as to allow for the magnetic flux to flow with less loss thereby improving the transformer efficiency and allowing for a higher inductance to be obtained. 

3.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Casagrande (US 5,376,912). 
Regarding claim 4, Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein the magnetic core is an oval-shaped, polygon-shaped or irregular-shaped magnetic ring.
figure 8) discloses wherein the magnetic core is an polygon-shaped.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein the magnetic core is an polygon-shaped as taught by Casagrande to the inductive device of Winslow so as to allow for the magnetic flux to flow with less loss thereby improving the transformer efficiency and allowing for a higher inductance to be obtained. 
Regarding claim 5, Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein the magnetic core is 
combined magnetic core having an EE shape, an EI shape, a UU shape, a UI shape, a CC shape or a Cl shape.
Casagrande (figure 8) discloses wherein the magnetic core is a CC shape.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein the magnetic core is a CC shape as taught by Casagrande to the inductive device of Winslow so as to allow for easy assembly thereby saving in production time.

4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Takahashi et al. (US 7,714,683). 
Regarding claim 6, Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein a peripheral surface 
Takahashi et al. (figures 1/31, Col 3, lines 1-68 and Col 7, lines 55-66) discloses wherein a peripheral surface of the magnetic ring (15) is attached with a conductive foil layer (23) which is electrically connected to an end of the secondary side winding (see figure 31 disclosing the foil and the secondary winding connected to similar grounds in the casing unit).
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein a peripheral surface of the magnetic ring is attached with a conductive foil layer which is electrically connected to an end of the secondary side winding as taught by Takahashi et al. to the inductive device of Winslow so as to reduce noise and suppress the inter-wire capacitance.
Regarding claim 7, Takahashi et al. (Col 3, lines 60-65) discloses wherein the conductive foil laver is a copper foil layer.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Eggertsen et al. (US 2011/0048765). 
Regarding claim 9, the modified inductive device of Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein a space between the grounded shielding layer and the second solid insulating layer is further covered with a semi-conductive layer.
figure 1 and para 0070-0079) discloses wherein a space between the shielding layer (4) and the second solid insulating layer (7) is further covered with a semi-conductive layer (6).
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein a space between the shielding layer and the second solid insulating layer is further covered with a semi-conductive layer as taught by Eggertsen et al. to the modified inductive device of of Winslow so as to prevents undesirable electrical breakdowns occurring between the wire layers.

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Kummer et al. (US 2009/0300909) and Singles et al. (US 5,477,011)
Regarding claim 10, the modified inductive device of Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein the semi-conductive layer (26) is of a polymer material doped with carbon black.
Singles et al. (figures 3-4 and Col 5, lines 34-60 and Col 7, lines 9-20) discloses the semi-conductive layer is of a polymer material doped with carbon black.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein the semi-conductive layer is of a polymer material doped with carbon black as taught by Eggertsen et al. to 
Regarding claim 11, Singles et al. (Col 5, lines 25-60) discloses wherein the polymer material doped with carbon black is ethylene-vinyl acetate copolymer doped with carbon black or polyethylene doped with carbon black, having a resistivity in the range of 10^-4~10^3.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (GB 2536931) in view of Enderson (US 5,060,299) and Prager et al. (US 10,373,755) in further view of Singles et al. (US 5,477,011)
Regarding claim 12, the modified inductive device of Winslow (figure 2-3 and para 0025-0040) discloses all the limitations as note above but does not expressly discloses wherein the first solid insulating layer and the second solid insulating laver both are of silicone rubber, polvethviene, polyurethane, polytetraflucroethylene, polyvinyl chloride, polypropylene or ethylene-propylene rubber.
Singles et al. (Col 3, lines 1-60 and Col 4, lines 30-60) discloses wherein the first solid insulating layer (14) and the second solid insulating layer (18) both are of silicone rubber, polvethviene, polyurethane, polytetraflucroethylene, polyvinyl chloride, polypropylene or ethylene-propylene rubber.
Accordingly, it would have been obvious to ordinary skill in the art before the effective filing date of the applicant invention to design wherein the first solid insulating layer and the second solid insulating laver both are of silicone rubber, polvethviene, polyurethane, polytetraflucroethylene, polyvinyl chloride, polypropylene or ethylene-.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RONALD HINSON/Primary Examiner, Art Unit 2837